Citation Nr: 1312919	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-48 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran asserts that his left thumb disability is the result of the same shrapnel wounds for which service connection for fragment wounds of the neck and left knee has been established. 

The Veteran also asserts that he was exposed to noise from rifles, bombs, helicopters, machine guns, and grenade launchers while serving in combat.  He states that there was a very loud explosion when a booby trap went off and he was wounded.  

The Veteran's decorations include the Combat Action Ribbon and the Purple Heart Medal.  His occupational specialty was rifleman.  

On VA examination in April 2010, the Veteran's file was not available for review by the VA examiner.  The VA examiner stated that it would be speculative to explain how a metallic fragment by X-ray was found in the Veteran's left thumb.  




On a VA audiological examination in February 2010, the VA examiner that it was less likely as not that the Veteran's bilateral hearing loss disability was related to military noise exposure, because the Veteran's hearing was within normal limits on separation from service. 

As the record is insufficient to decide the claims, considering the lay and medical evidence, further development under the duty to assist is needed.  Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records, pertaining to a finger injury in 1991, from the Poudre Valley Health System, and any employment audiograms.   

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that a metal fragment, 2 mm in size, in the soft tissue adjacent to the distal second metacarpal head of the left thumb or degenerative changes of the first metacarpal joint of the left thumb by X-ray or both are due to a shrapnel wound when the Veteran was hit by a detonated booby trap in November 1970 in Vietnam and metallic fragments were removed from a wound below the right mandible and from the skin above the left knee? 





If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to a shrapnel injury in service, please identify the other potential etiologies, and that an opinion is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file should be made available to the examiner for review. 

3.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current bilateral hearing loss disability under 38 C.F.R. § 3.385 is related to the Veteran's noise exposure in service. 

In formulating the opinion, the Board finds that the Veteran is competent and credible in describing noise exposure in service, including the detonation of a booby trap.  










The VA examiner is asked to comment on whether noise-induced hearing loss, not immediately obvious (normal audiogram on separation examination), may result in hearing loss later in life.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to noise exposure in service, and to please identify the other potential etiologies, when the noise exposure in service is not more likely than any other etiology to cause the current hearing loss disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review. 

4.  After the above development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


